date internal_revenue_service number info release date conex-144422-03 cc ita b2 uil 162-dollar_figure dear this letter is in response to your inquiry dated date regarding the tax treatment of reimbursements received by meal expenses you forwarded an email from for transportation and in which he reports after discussing the issue with the irs field_office and with several tax accountants that in certain cases these reimbursements should be treated as taxable wages i hope the following general discussion of the applicable law is helpful expense reimbursements paid_by employers to employees generally are wages subject_to income_tax and employment_taxes unless the expenses are deductible business_expenses reimbursed under an accountable_plan generally an employee’s transportation_expenses incurred in going between the residence and a place of business and an employee’s meal expenses are considered nondeductible personal expenses therefore the reimbursements for these expenses are taxable wages in certain limited situations however transportation_expenses and meal expenses are considered deductible business_expenses with regard to transportation_expenses revrul_99_7 1999_1_cb_361 provides the rules for determining whether expenses_incurred on trips between an employee’s residence and a work location are deductible business_expenses or nondeductible commuting expenses for an employee with one or more regular workplaces away from the residence transportation_expenses incurred in going between the residence and a workplace for the employer are deductible business_expenses only if the employee’s residence is his or her principal_place_of_business within the meaning of the home_office rules in that trade_or_business or the workplace is a temporary_work_location in that trade_or_business the correspondence you sent us does not indicate that either of these exceptions apply the fact that an employer requires the employee to live in the vicinity of the regular work location has no bearing on these rules in fact this requirement corresponds to the assumption in tax law that taxpayers live near their workplace an employee’s decision to live at a distance from the workplace is a personal rather than a business decision the residency requirement does not burden the employee with a longer commute than the employee would have absent such a requirement with regard to meal expenses the u s supreme court in 389_us_299 accepted the longstanding irs practice of treating travel_expenses including meal expenses as deductible business_expenses only if paid_or_incurred while away from home on a business trip that requires an overnight stay accordingly meal expenses_incurred on day trips are generally considered to be personal living_expenses rather than deductible business_expenses and the reimbursements for these expenses are taxable wages i hope this information is helpful please call me or if you have any questions sincerely robert m brown associate chief_counsel income_tax accounting
